Citation Nr: 1548140	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  10-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for sinus disability.

2.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to February 1994.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's application to reopen the claims for service connection for a sinus condition and bronchitis.  

In an August 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO. However, in a correspondence dated in May 2013, the Veteran withdrew his request for a hearing. See 38 C.F.R. §20.702(e) (2014) (a request for a hearing may be withdrawn by the appellant at any time before the date of the hearing).

In a December 2013 decision, the Board reopened the claims of service connection for sinusitis and bronchitis.  The Board also remanded the matters, on the merits, to the Agency of Original Jurisdiction (AOJ) for additional development.  

In October 2014 and June 2015, the Board again remanded these matters to the AOJ for additional development. The case was returned to the Board. For the following reasons, the AOJ is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In February 2015, the Veteran submitted a notice of disagreement with respect to the claim for service connection for sleep apnea and the claim for increased rating for major depressive disorder.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction is still taking action on these issues and they are not before the Board at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1. The in-service episodes of upper respiratory infection, sinusitis, and bronchitis were acute and resolved. 

2.  A chronic sinus disability currently diagnosed as sinusitis and allergic rhinitis, did not manifest in service and is not related to service.

3.  Chronic bronchitis did not manifest in service and is not related to service.


CONCLUSIONS OF LAW

1.  A sinus disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Bronchitis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the November 2010 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.  Following the Board's June 2015 remand, the Veteran was provided the opportunity to submit additional private treatment records or provide authorization for VA to obtain these records on his behalf.  The Veteran subsequently submitted copies of additional private treatment records.  In addition, further VA treatment records after December 2013 were obtain and associated with the electronic claims file.  

The Veteran was also provided with VA examinations as to the nature and etiology of the claimed disability and bronchitis.  In August 2015, an addendum opinion was sought to supplement the November 2014 VA examination given the newly-received evidence documenting diagnoses of sinusitis and bronchitis.  Because the examiners reviewed the claims file, interviewed and examined the Veteran, and August 2015 reviewing physician provided the requested opinions with a supportive rationale, the Board finds that the examinations/opinions are adequate, and thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Factual Background

The Veteran's service treatment records reflect that, in February 1990, the Veteran was seen for complaint of dizziness from exercise, headaches, and throat pains.  He was assessed with minor dehydration secondary to physical exertion, rule out pharyngitis.  Another February 1990 report notes that the Veteran was seen with complaint of sore throat, congestion, and headache.  At that time, he was assessed with strep throat.  

In March 1990, the Veteran was assessed with sinusitis.  Another March 1990 treatment note reflects that the Veteran reported that he had a cold with sore throat.  He was assessed with bronchitis.   Later in March 1990, an assessment of bronchitis-dehydration was noted.  

In April 1990, the Veteran was treated for aseptic meningitis, rhabdomyolysis, hepatitis A, viral gastroenteritis, aspiration pneumonia, and reactive depression.  Sinus x-ray studies taken at that time were interpreted as "unremarkable."

A March 1991 report notes complaints of sore throat, body ache, nasal congestion, and chills.  He was assessed with upper respiratory infection (URI) and fever.

In June 1991, the Veteran was treated for URI.

In April 1993, the Veteran endorsed coughing, body aches, and nausea.  A history of prior bronchitis and URI was noted.  A nonproductive cough was noted on examination.  He was assessed with rule-out bronchitis.  

On report of medical history at discharge in December 1993, the Veteran endorsed ear, nose, or throat trouble, chronic or frequent colds, shortness of breath, and pain or pressure in the chest.  A physician noted that these complaints were seasonal, viral, not considered disabling.  On discharge examination in December 1993, the sinuses, lungs, and chest were noted to be normal.

On report of medical history for the Naval Reserves in October 1994, the Veteran denied ear, nose, or throat trouble, chronic or frequent colds, sinusitis, hay fever, shortness of breath, pain or pressure in chest, or chronic cough.  

A December 1997 VA treatment report reflects that the Veteran presented with complaint of chest congestion, head congestion, and headaches.  He had a productive cough.  An assessment of bronchitis was indicated.  

In February 1999, the Veteran presented with complaint of chills, aches, and productive cough with green/yellow sputum.  He was assessed with acute bronchitis.  

A March 2001 report notes that the Veteran complained of sinus infection and productive cough for several days.  He was assessed with upper respiratory infection and bronchitis.  

An April 2002 private treatment report reflects assessment of upper respiratory infection and bronchitis.   

On VA treatment in October 2002, the Veteran presented with a 2 week history of headache, body aches, sinusitis, cold, and cough.  

A February 2003 entry notes that the Veteran was slightly ill with cold/bronchitis/ flu.

During the Veteran's DRO hearing in September 2005, the Veteran reported that he had sinus problems in boot camp.  He noted that it was extremely cold at boot camp in the Great Lakes area in Illinois.  He reported that his sinus problems continued in service and that he sought treatment throughout service.  He noted that he was treated for sinus problems and bronchitis after service as well.  

On VA examination in October 2005, the Veteran claimed a history of sinusitis since boot camp.  He used over the counter medication for treatment.  The examiner noted that, in review of the Veteran's claims file, he had no established diagnosis of chronic sinusitis. He was seen a few times through 1990-1993 for upper respiratory infections, but the examiner noted that he could not specifically say that there was any sinusitis as a diagnosis.

An ear, nose and throat examination was normal.  X-ray showed no acute or chronic sinusitis.  The examiner opined that the Veteran's "sinusitis" is not a result of or caused by his military service. He noted that the Veteran was seen just a few times in the military for upper respiratory infections, but there was no established chronic condition and there was certainly no established chronic sinusitis. The Veteran also has no current diagnosis of chronic sinusitis.

With respect to the claimed bronchitis, the Veteran reported that he had problems since service with chest congestion usually at night when he laid down. He stated that when he cleared his throat, a lot of times there is some phlegm, worse in the fall of the winter. He stated that he occasionally got antibiotics for upper respiratory infections.

On review of the claims file, the examiner noted that there was only one time that the word bronchitis was even mentioned and it was rule out bronchitis. The patient apparently had a few "colds" i.e. upper respiratory infections from 1990-1993, but there was definitely no chronic situations.  He did have one hospitalization in the military for viral condition, which was not respiratory.

Objectively, a respiratory examination was normal.  X-ray showed no chronic or acute respiratory conditions.  The examiner opined that the Veteran's claimed "bronchitis" is not caused by or result of the patient's military service. He had no chronic bronchitis. There was no established diagnosis of computer record and it while the Veteran was seen one time in the military for rule out bronchitis few times for colds, i.e. upper respiratory infections, these were acute and not chronic. In other words, he determined that the Veteran had no chronic bronchitis and no established diagnosis of bronchitis in the military.  

An October 2005 VA treatment report indicates that the Veteran presented with a chief complaint of migraine and sinus drainage.  

In October 2006, sinus tenderness in the left maxillary was noted, and a diagnosis of sinusitis was assigned.  

A March 2007 private treatment report notes an assessment of sinus infection.

On VA treatment in May 2007, the Veteran reported that his sinuses were bothering him and complained of congestion and runny nose.  He was assessed with allergic rhinitis.

A June 2007 private treatment report notes an assessment of sinusitis.  

An April 2008 statement from the Veteran's treating private physician, Dr. G., indicates that the Veteran suffered from chronic sinusitis and had been treated for the condition from 1998 until the present.  He had been diagnosed by an allergist and pulmonologist.  He was being treated with oral agents and nasal sprays.

In a July 2008 statement, the Veteran's wife wrote that she had observed the Veteran's problems with chronic sinus problems, which he had for many years.

A May 2009 VA emergency department note reflects diagnoses of sinusitis, bronchitis, and allergic rhinitis.  

A December 2010 report from Dr. A. reflects that the Veteran had been referred by Dr. G. with a history of sinusitis and bronchitis.  After taking a history from the Veteran and evaluation, the examiner diagnosed turbinate hypertrophy, laryngopharyngeal reflux, and obstructive sleep apnea.  

A December 2010 statement from Dr. G. reflects that the Veteran had been treated for sinusitis and bronchitis on several occasions.  He noted that had been seen by an advanced ENT for severe and chronic sinusitis and bronchitis and been placed on a C-Pap machine.    

On VA examination in May 2011, the Veteran recalled in 1990 in boot camp that he started to get sick and had difficulty breathing, which progressed to a worsened condition in 1993. He stated he never had trouble with asthma or breathing conditions before boot camp. He went to the ER several times for difficulty breathing. He was released in 1994 from the military and he started seeing civilian physician Dr. G. He was given sinus medicine that did not work and eventually he was referred to Dr. A., ENT in 2010 and was diagnosed with inflammation in his sinuses. Dr. A. also performed a laryngoscopy.  He also reported nose bleeds 2-3 times a week.

After examination, a diagnosis of chronic sinusitis and bronchitis with turbinate hypertrophy was assigned.  The examiner opined that the claimed condition/disability was not caused by or a result of in service sinusitis.  In so finding, he noted that, according to the Veteran's current private medical records, he did not have a sinus problem. He has a diagnosis of obstructive sleep apnea, turbinate hypertrophy, and laryngopharyngeal reflux. Therefore he found that since the new evidence he provided did not show him having a current sinus infection, there could be no relation to his in service treatment for his sinusitis, and therefore there could be no nexus.

On VA examination in February 2014, the Veteran described daily post nasal drainage and throat clearing, nasal congestion/stuffiness, and purulent nasal drainage.  He also described maxillary sinus tenderness.  After physical examination, the examiner diagnosed allergic rhinitis.  

The Veteran was also afforded a respiratory examination in February 2014.  The Veteran described periods of shortness of breath and stated that he experienced chest tightness in both hot and cold climates.  He also described infrequent periods of a productive cough.  He noted use of an over-the-counter primatine mist when he was wheezing.  

Based on examination findings, the examiner noted that there was a lack of sufficient clinical evidence to establish an acute or chronic respiratory condition or residuals thereof. Specifically, there was no current evidence of an acute or chronic bronchitis condition or residuals thereof.  

With respect to whether the claimed bronchitis is at least as likely as not related to service, the examiner reiterated that there is no currently diagnosed acute or chronic bronchitis condition.  Nonetheless, she found such a relationship less likely than not.  In so finding, she noted that the Veteran's medical records do not establish a chronic pattern of disability of a bronchial condition incurring during active duty or manifesting to a compensable degree within one year of separation from active duty status. Though there were fleeting episodes of bronchitis during service and subsequent to service, these were clearly acute, successfully treated and resolved without clinical residual.  She noted that there have been no chronic bronchitis condition diagnosed or treated since separation; there have again, been episodes of an acute URI with subjective chest congestion, shortness of air and cough. These have again been treated without evidence of clinical residual.

In regard to the claimed sinusitis, the examiner again noted that there was no currently diagnosed acute or chronic sinusitis conditions.  His currently diagnosed condition is that of allergic rhinosinusitis, which was allergy mediated and not infectious.  She noted that the in-service condition was that of acute sinusitis with treatment (with antibiotics) and clinical resolution with residuals. There was no in-service diagnosis or treatment of an allergy mediated rhinitis/sinus condition. Nonetheless, the in-service sinus conditions not evidenced to be a chronic problem at the time of separation or within one year of separation from active duty status; evidenced by a normal ENT examination at the time of separation in December 1993 and at the time of the Veteran's naval reserve examination dated in October 1994, at which time he denied any ENT/sinus or hayfever conditions.  Moreover, she noted that the diagnosis of allergic rhinitis was initially suggested by a treating physician in June 2006 when an antihistamine was prescribed for treatment of
sinus symptoms. The documented allergic rhinitis diagnosis was made in May 2007 by a VA physician. She indicated that the chronic pattern of allergic rhinitis condition incurred approximately in 2006, 12 years after separation from active duty status.  The examiner therefore opined that the current sinus condition, diagnosed as allergic rhinitis, is less that likely as not incurred in active military service.

On VA examination in November 2014, the Veteran stated that while in boot camp, he developed nasal stuffiness and problems breathing through his nose.  He had to see the medics twice for sinus pressure and was told that he had sinusitis.  He said that he was given a spray for his nose which did not relieve his symptoms.  The Veteran further reported that he continued to have issues with nasal congestion.  He started seeing a local primary care physician in approximately 1996-97, who had been treating him ever since.  

After taking a history from the Veteran, reviewing the claims file, and performing physical examination, the examiner determined that the Veteran did not have a diagnosable condition or of the nose, throat, larynx or pharynx.  

The examiner determined that the claimed disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Service treatment records show that he was diagnosed with sinusitis in March 1990. This was an acute and transitory condition since there was no further mention of continuity of symptoms thereafter.  One year later, in March 1991 and June 1991, the Veteran had symptoms and a diagnosis of URI, which is a common cold. The March URI apparently resolved since he was seen 3 weeks later for another medical issue and did not mention continuing problems. The June episode also apparently resolved since he did not return with complaints. He was seen 6 months later and answered "no" to sinus problems.  His separation physical was normal- without sinusitis, as was a subsequent Naval Reserve physical in which the Veteran said "no" to sinusitis. There was no documentation of continuity of symptoms after service until 2007, 13 years after he left service. Therefore the sinus conditions that were diagnosed during the pendency of the claim represented transient problems that resolved with treatment. The examiner determined that these problems did not represent a chronic condition that had its onset while on active duty military service. Again the examiner indicated should be noted that there was not current evidence of an acute or chronic sinus condition.

Although the Veteran was seen at various times for sinus and upper respiratory infections, just one year after separation from active duty, he marked "no" to sinusitis and stated he was in good health. These were acute and transitory occurrences which mark the typical course for URIs and sinus infections. Furthermore, there was no documentation of continuity of symptoms. There were no records showing continuation of sinus or URI problems until 2007, 13 years after he left service. The ENT examination done in 2010 was for "sinusitis, severe for 5 months." If indeed the Veteran had a chronic sinus infection, the specialist should have been able to find some evidence of a persistent condition such as infection. Instead, the Veteran was diagnosed with laryngopharyngeal reflux, which is retrograde movement of stomach acid up into the upper airways, causing irritation that can get into the of the throat and even up into the nose. This finding represents a separate and non-service related medical condition. In other words not a chronic sinus infection.

The examiner concluded that the Veteran currently did not have sinusitis. It was clearly documented in his service treatment records that his sinusitis infections were acute and transitory conditions that resolved. There was no credible evidence that this condition was the result of a chronic disability while in service or immediately thereafter.

On respiratory examination in November 2014, the Veteran stated that while stationed at Great Lakes Illinois in 1990, in boot camp, he developed shortness of air while running. He went to the medics twice and was diagnosed with bronchitis. He was given antibiotics and an oral inhaler.  He said he did not get relief of his shortness of air and returned to the medics.  He stated he was in the reserves for 4 years after release from active duty, and continued to have shortness of air with running and had a physical training waiver.  He started seeing a local physician in 1996-97.  He used an albuterol inhaler as needed for his lungs.  

After review of the file and examination, the examiner indicated that the Veteran did not have a pulmonary condition.  The examiner indicated that there was no objective evidence of a current acute or chronic bronchitic condition.
Although the Veteran states he was on albuterol inhaler, which is typically prescribed to treat respiratory diseases, there is no documentation to confirm his diagnosis.  He found that the Veteran did not have a current diagnosis of either an acute or chronic bronchitis.

The examiner continued that, although the Veteran was seen in 1990 for an acute bronchitis, this was an acute and transitory condition which resolved, since the next day he was rechecked and stated he felt "good." Also, at his Naval reserve physical in 1994 the Veteran stated he was in good health and denied frequent colds, shortness of breath and chronic cough which are hallmark symptoms of chronic respiratory conditions. There also was no establishment of continuity of symptoms after service, since his next documented episode of bronchitis was 3 years later in 1997, then in 2011, which follows the natural course for acute and transient infections.  The examiner noted that the episode in 1997 and the episode in 2011 (during the pendency of the claim), were therefore not part of a chronic pattern of that had onset in active duty military service. The Veteran did not have an acute or chronic bronchitis. His lung exam was normal. There was no competent evidence of a nexus between the acute, transitory bronchitis infections in service and Veteran's current complaints.  

Further progress notes from Dr. G. note assessment of sinusitis in January 2015.  A July 2015 report notes diagnosis of bronchitis.  

In a July 2015 statement, the Veteran's work supervisor indicated that he had observed the Veteran's breathing difficulties while on the job.  He recalled that the Veteran had to go to the emergency room on two occasions due to breathing problems.  

In a July 2015 statement, the Veteran's mother wrote that he had no illnesses prior to service, and since leaving service he battled with a number of ailments, including problems with breathing.

In an August 2015 addendum opinion, another VA examiner noted that the additional medical evidence found in treatment records showed a diagnosis of sinusitis in July 2015. However, she indicated that the original rationale has not been altered, still stood and was unchanged since the Veteran was last seen. All the evidence provided still showed acute and transitory infections in service with no continuity of symptoms established after service. Therefore, she found it is less likely than not (less than 50 percent probability) that the Veteran's sinusitis/sinus infections had its/their onset in service or is/are otherwise related to the Veteran's military service, to include his in-service treatment for sinusitis-like problems.

She also noted that the July 2015 medical note documents bronchitis. (Also, note is made of an abnormal chest x-ray showing a possible infiltrate and a PPD that was placed but no result was found in the chart. She indicated that these are unique and separate medical issues NOT related to sinusitis and bronchitis). However, she indicated that the original rationale has not been altered, still stood and was unchanged since the Veteran was last seen. The evidence still showed acute and transitory infections in service with no continuity of symptoms established after service. Therefore, she opined that it is less likely than not (less than 50 percent probability) that the Veteran's bronchitis had its onset in service or is otherwise related to the Veteran's military service, to include his in-service treatment for bronchitis.  

The examiner further indicated that the Veteran's service records clearly document acute and transitory events which are the hallmarks of sinus infections. Whether or not the current sinus infections or bronchitis are acute or chronic is moot. To establish direct service connection, there must be documentation of a chronic disability during service or a showing of continuity of symptoms afterwards. She determined that the Veteran's records do not reflect either chronicity during service or continuity afterwards.

An October 2015 report from KentuckyOne Health notes diagnoses of allergic rhinitis and sinus pain.  

Continued VA treatment records dated through 2015 include acute bronchitis, allergic rhinitis and sinusitis in the active problems list.  

III.  Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and not to the claimed disabilities on appeal. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he suffered from chronic sinus and bronchitis disabilities that had their onset in service.  

Upon careful review of the record, the Board finds that service connection for the claimed sinus and bronchitis disabilities must be denied.  Here, the record reflects in-service treatment for episodes of upper respiratory infection, bronchitis and sinusitis, and post service diagnoses of sinusitis, allergic rhinitis, and bronchitis.

However, there is no evidence that the Veteran's current sinusitis and/or allergic rhinitis or bronchitis had its onset in service or is otherwise related to service.  Here, the record documents treatment of acute problems in service. While the Veteran endorsed history of related complaints at discharge, the examiner noted that these complaints were seasonal, viral, and not disabling.  No sinus or chest disabilities were found on discharge examination in 1993, and the Veteran denied related symptomatology on report of medical history in 1994.  

None of the probative evidence supports a finding of a relationship between the Veteran's claimed sinus and/or bronchitis disability and service, to include the report of upper respiratory infection and sinusitis therein.  The only pertinent medical opinions of record is the November 2014 examiner with addendum opinion in August 2015, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's current sinus or bronchitis disabilities and his service, to include the treatments of URI, bronchitis and sinusitis.  These VA examiners have specifically expressed their opinion that in-service treatment records do not document chronic disability and as such are not related to any post-service finding.

Thus, the only credible, probative opinions of record weighs against the claims, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claims. 

To the extent that the Veteran and the other lay statements advances his  interpretation of his medical condition indicating that his current sinus symptoms are related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  In any event, the probative value of the Veteran's and his family members and friend's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physicians who performed and provided the November 2014 and August 2015 VA examination and opinions. Furthermore, we find the lay evidence of on-going symptoms, to be inconsistent with the normal findings at separation and post-service findings. Such lay evidence is not credible.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for a sinus disability and bronchitis. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for sinus disability is denied.


Entitlement to service connection for bronchitis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


